Matter of Kenneth S. (2014 NY Slip Op 07299)





Matter of Kenneth S.


2014 NY Slip Op 07299


Decided on October 28, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2014

Friedman, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


13323

[*1] In re Kenneth S., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Ronald E. Sternberg of counsel), for presentment agency.

Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about November 27, 2012, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute unlawful possession of an air pistol, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court properly denied appellant's suppression motion. The police lawfully detained appellant as a suspected truant (Matter of Shannon B., 70 NY2d 459 [1987]). In the course of this detention, the police lawfully patted down appellant's book bag, particularly since as appellant approached the police car, the bag hit the car, making a distinctive metallic sound that the officer recognized as the sound of a firearm. In patting down the bag, an officer felt the distinctive shape of a pistol, including its grip and trigger guard. The warrantless search of the bag, after appellant had been handcuffed and placed in the police car, was justified by close spatial and temporal proximity, as well as by exigent circumstances (see People v Jimenez, 22 NY3d [2014]; People v Wylie, 244 AD2d 247 [1st Dept 1998], lv denied 91 NY2d 946 [1998]). These circumstances included the fact that defendant resisted arrest, the officers' knowledge that appellant was on probation in connection with a past robbery and that he had resisted arrest [*2]before, the officers' high level of certainty that the bag actually contained a weapon, and the danger of appellant reaching the bag, despite being handcuffed, while seated in the police car next to the officer who had the bag.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 28, 2014
CLERK